Citation Nr: 1108387	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  04-44 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1950 to February 1952.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision by the New Orleans, Louisiana Regional Office (RO) of the United States Department of Veterans Affairs (VA), that denied the above claim. 

In March 2007, June 2009, and September 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities have not been shown to be of such severity as to preclude substantially gainful employment.

2.  Pursuant to Board remands during this appeal and the provisions of 38 C.F.R. § 4.16(b), the VA Director of Compensation and Pension Service (C&P) denied an extraschedular rating for the Veteran's service-connected disabilities.

3.  The evidence of record does not show that the Veteran's service-connected disabilities result in an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards; the disability has not necessitated frequent hospitalizations, nor has it caused marked industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).

2.  The criteria for the assignment of a total disability rating based on TDIU on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.16(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  If there is only one disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

While the veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran is currently service-connected for posttraumatic stress disorder (PTSD), rated as 30 percent disabling; residuals of cold injury to the right foot, rated as 20 percent disabling; residuals of cold injury to the left foot, rated as 10 percent disabling; residuals of cold injury to the right hand, rated as 10 percent disabling; and residuals of cold injury to the left hand, rated as 10 percent disabling.  

The Veteran's combined disability evaluation is 60 percent.  See 38 C.F.R. § 4.25, Table I.  As the Veteran does not meet the schedular prerequisites for assignment of a total rating for compensation purposes, he can only be granted a total rating if it is shown that his service-connected disabilities, when considered in light of his education and occupational experience, render him unable to obtain or retain substantially gainful employment.  See 38 C.F.R. § 4.16(b).

On his Application for Increased Compensation Based on Unemployability, the Veteran stated that he completed one year of high school.  During a VA examination in February 2003, the Veteran reported completing two years of college in pre-engineering after returning from service in Korea.

In order to establish entitlement to TDIU, the evidence must establish that the Veteran is unable to obtain or retain employment solely due to his service-connected disabilities.  Although the evidence shows that the Veteran has PTSD and cold residuals of the feet and hands that are service-connected, it does not show that these disabilities are so severe to render him unemployable.  The Veteran stated during the November 2006 hearing that he last worked in 1986.  During the February 2003 VA examination, he reported having worked 10 jobs following separation and the longest employment was for 11 years as a civilian map draftsman for the Army.  He retired in 1998.  

In August 2003, the Veteran was afforded a VA examination.  He was diagnosed as having coronary artery disease, chronic obstructive pulmonary disease, bilateral arthritis of the hands, valgus deformity of the feet, bilateral os calcis, and restricted thumb function of the hands.  The examiner who conducted the Veteran's general examination opined that the Veteran was unable to work due to the severe arthritis of his hands and thumbs.  The examiner who conducted the Veteran's VA examination for the Veteran's hands opined that the Veteran's cold injury was not responsible for the arthritic changes of the hands as the affected carpometacarpal joint would not be affected by cold and he believed they were physiologic changes associated with age.

In a September 2008 VA examination for the hands, the examiner stated that there were some jobs Veteran could do.

During an October 2008 VA psychiatric examination, the examiner opined that the Veteran was not unemployable due to or the result of PTSD.  The examiner explained that his PTSD symptoms were not the cause of his retirement, but rather his neck and cardiac conditions.  The examiner also stated that while the Veteran enjoyed working with his hands, this would be impossible due to his frostbite.  

In September 2009, the Veteran was afforded an examination of the feet in which the examiner opined that the Veteran was not unemployable due to the cold injury of his feet.  In addition, the Veteran was afforded two other examinations conducted in September 2009 and October 2009, which assessed the cold injury of the hands and PTSD, respectively.  The September 2009 examiner opined that the Veteran's cold injury of the hands affected his manual dexterity, grip strength and stamina to such a degree that any work involving significant use of the hands was not possible.  The psychologist who evaluated the Veteran's PTSD stated that he was not unemployable due to his PTSD alone; however, in reviewing his record, the Veteran appeared to suffer significantly from various other medical conditions including his hands and feet problems and it was as likely as not that the Veteran would not be able to continue in his previous profession and would have significant problems being "actively engaged" in most types of gainful employment.  

In September 2010, the Board remanded the claim to obtain a medical opinion on the combined effect on employability of the Veteran's service-connected disabilities.  

In September 2010, an opinion regarding the Veteran's employability based on all his service-connected disabilities was provided by a VA physician.  Following a review of the claims file, the examiner stated that the Veteran would probably not do well in a job that required a great deal of walking, standing, manual dexterity, or contact with other people, but he should be able to function well in a sedentary and loosely supervised setting that required minimal contact.  

In light of the foregoing, the Board finds that the evidence of record does not demonstrate that the Veteran is unemployable due to his service-connected disabilities.  In fact, the September 2010 examiner found that the Veteran was able to work in a sedentary and loosely supervised setting with limited physical requirements and contact with other people.  As shown by the evidence above, this opinion is support by the opinions provided by previous examiners who specifically stated that the Veteran's employment was not caused by his service-connected disabilities.  Although the August 2003 examiner stated that the Veteran was unable to work due to the severe arthritis of his hands and thumbs, the Veteran's cold injury was found not to be responsible for the arthritic changes of the hands, but rather was caused by physiologic changes associated with age.  Furthermore, the Veteran's retired was also attributed to his neck and cardiac problems.  Therefore, the evidence clearly does not support a finding that the Veteran is unable to secure or follow a substantially gainful occupation due solely to service-connected disabilities.  For this reason, the preponderance of the evidence is against the claim.  Entitlement to TDIU on a schedular basis is not warranted.  38 U.S.C.A. § 5107(b).

II.  Extraschedular consideration

Veteran is currently service-connected for PTSD, rated as 30 percent disabling under Diagnostic Code 9411; residuals of cold injury to the right foot, rated as 20 percent disabling under Diagnostic Code 7122; residuals of cold injury to the left foot, rated as 10 percent disabling under Diagnostic Code 7122; and residuals of cold injury to the right hand, rated as 10 percent disabling under Diagnostic Code 7122.  His combined disability rating is 60 percent.  

38 C.F.R. § 4.16 (b) states that "rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a)."  As discussed in detail above, this has been accomplished.

The Board notes that entitlement to TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b), and an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Although the Board may not assign an evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

The Board previously determined in September 2010 that the question of whether the Veteran was entitled to TDIU on an extraschedular basis was raised and the claim was referred to the Director of VA's Compensation and Pension Service on an extraschedular basis.  In December 2010, after reviewing the claims file, the Director determined that such an evaluation was not assignable because the symptomatology attributed to the Veteran's service-connected disabilities were contemplated by the regular rating criteria and there was no unusual or exceptional disability pattern that rendered application of the regular rating criteria impractical.  

The Veteran does not meet the schedular criteria for TDIU.  The Board has submitted the Veteran's claim for consideration of TDIU on an extraschedular basis and the Director of VA's Compensation and Pension Service determined that an award of TDIU on an extraschedular basis is not warranted.  Although it appears that the opinion provided considered the criteria of 38 C.F.R. § 3.321(b), the Board finds that the evidence of record does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities as required by 38 C.F.R. § 4.16(b) and a TDIU extraschedular rating is not warranted.  The Veteran's retirement has been attributed to nonservice-connected disabilities and examiners have specifically found that the Veteran is able to work, though limited to sedentary and loosely supervised settings with limited physical requirements and contact with other people.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities have rendered him unemployable.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


III.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in June 2003, April 2007, and August 2007 and the claim was readjudicated in January 2009, June 2010, and December 2010 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Entitlement to TDIU, including on an extraschedular basis, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


